DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on June 14, 2021 is acknowledged.
Claims 1, 4-5, 7-9 and 16-17 are being examined on the merits. Claims 2-3, 6 and 10-15 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed May 21, 2021 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of 
Applicant’s arguments and amendments to the claims.

Claim Objections
Claim 4 is objected to because of the following informalities: the limitation “GYGB” in the second “determining” clause apparently should be “CYGB”, and the limitation “SFRP2A” in the last “determining” clause apparently should be “SFRP2”.
Claim 7 is objected to because of the following informality: the word “esophagus” in l. 5 of the second “wherein” clause should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness Rejections
Claim 1 has been amended to recite “the individual has a pre-cancer or a cancer …, or a pre-cancer of any thereof”. The meaning of the two “pre-cancer” limitations is unclear. 

Claims 4-5, 7-9 and 16-17 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

Lack of Antecedent Basis Rejections
Claim 7 recites the limitation "the pre-cancer" in l. 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which of the “pre-cancer” recitations in claim 1 (discussed above in conjunction with the indefiniteness rejections) the claim 7 limitation is referencing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist (US Patent App. Pub. No. 2017/0058356).

Regarding independent claim 1, Ahlquist teaches …
A method of determining the presence or absence of one or more methylation markers, 
comprising determining the presence or absence of one or more methylation markers of a methylation marker set in a urine sample from an individual (claim 1: “obtaining DNA from a sample of a human patient, wherein the sample is … urine … assaying a methylation state of a DNA methylation marker … in a differentially methylated region (DMR)”;
wherein the methylation marker set comprises at least one methylation marker present in a CpG island of the promoter region (para. 49: “the DNA methylation marker is in a high CpG density promoter”; para. 112: “[m]ethylation state is typically determined in CpG islands, e.g. at promoter regions”; claim 1: “assaying a methylation state of a DNA methylation marker … in a differentially methylated region (DMR)”);
of a gene selected from … NID2 (claim 1, Table 1);
and wherein the individual has a pre-cancer or a cancer that is not bladder cancer, prostate cancer, urothelial cell carcinoma (claim 1: “characterizing the sample as representing gastric neoplasia”; para. 210: “’making a diagnosis’ … is further inclusive of monitor[ing] the progression of gastric cancer and/or monitor[ing] the efficacy of appropriate therapies”; para. 

Regarding dependent claims 4 and 8, Ahlquist teaches determining the presence (claim 4) or absence (claim 8) of methylation markers in the promoter region of at least one gene (paras. 103, 112). In addition, regarding claim 4, Ahlquist teaches determining the methylation status of NID2 (Table 1).

	Regarding dependent claim 5, Ahlquist additionally teaches wherein the detection of the methylation markers comprises amplification of nucleic acids in the urine sample (para. 18; see also claim 3).
	
	Regarding dependent claim 7, Ahlquist additionally teaches wherein the cancer is cancer of the GI tract (para. 151: gastric cancer; see also claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlquist (US Patent App. Pub. No. 2017/0058356) as applied to claim 1 above, and further in view of Spencer1 (WO 2008/155549).

Regarding dependent claim 9, Ahlquist does not teach wherein the urine sample is a cell-free urine sample. However, Spencer teaches this limitation (abstract).

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the Ahlquist method and incorporate the cell-free urine sample of Spencer. Ahlquist teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings to detect cancer (para. 6). Spencer teaches that the cell-free DNA fraction from urine can be used to detect gene silencing in human cancer cells, and that the cell-free DNA fraction from urine has higher sensitivity than the traditionally used sediment fraction (p. 4, ll. 

	In view of the foregoing, claim 9 is prima facie obvious over Ahlquist in view of Spencer.

Claims 1, 4-5, 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (Promoter Hypermethylation of Tumor Suppressor Genes in Urine from Patients with Cervical Neoplasia, Cancer Epidemiol Biomarkers Prev, 16(6): 1178-1184, 2007) in view of Ahlquist (US Patent App. Pub. No. 2017/0058356). 

Regarding independent claim 1, Feng teaches …
A method of determining the presence or absence of one or more methylation markers, 
comprising determining the presence or absence of one or more methylation markers of a methylation marker set in a urine sample from an individual (p. 1180, right col., para. 4: “DNA hypermethylation of any of the four genes of interest … was detected in 47 … of 113 urine samples [i.e., hypermethylation makers were present in 47 samples and absent in 66 samples]”; p. 1180, right col., para. 2: “129 women included this study … urine sample”);
wherein the methylation marker set comprises at least one methylation marker present in the promoter region (title: “Promoter Hypermethylation”);
of a gene selected from … TWIST1 (Table 1);


Feng does not clearly teach that the at least one methylation marker is present in a CpG island of the promoter region. However, Ahlquist teaches this limitation (para. 49: “the DNA methylation marker is in a high CpG density promoter”; para. 112: “[m]ethylation state is typically determined in CpG islands, e.g. at promoter regions”; claim 1: “assaying a methylation state of a DNA methylation marker … in a differentially methylated region (DMR)”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the Feng method and incorporate the CpG island target of Ahlquist. Feng teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings to detect cancer (p. 1179, left col., para. 1), and specifically teaches detecting promoter hypermethylation of tumor suppressor genes. Ahlquist also teaches detecting promoter hypermethylation of tumor suppressor genes and additionally teaches that methylation of, in particular, CpG islands in the promoter regions provides very high sensitivity and specificity (paras. 11-13). Therefore, one of ordinary skill in the art would have been motivated to incorporate the CpG island target of Ahlquist into the Feng method in order to increase the sensitivity and specificity of the Feng method. The ordinary artisan would have had an expectation of success as Feng identifies the general region of the target (i.e., the promoter), within which the CpG island is comprised, and does not limit the region within the promoter that may be assayed.

Regarding dependent claims 4 and 8, Feng teaches determining the presence (claim 4) or absence (claim 8) of methylation markers in the promoter region of at least one gene (p. 1180, right col., para. 4: “DNA hypermethylation of any of the four genes of interest … was detected in 47 … of 113 urine samples [i.e., hypermethylation makers were present in 47 samples and absent in 66 samples]”; title: “Promoter Hypermethylation”). In addition, regarding claim 4, Feng teaches determining the methylation status of TWIST1 (Table 1).

	Regarding dependent claim 5, Feng additionally teaches wherein the detection of the methylation markers comprises amplification of nucleic acids in the urine sample (p. 1180, left col., para. 2; p. 1180, right col., para. 4; Table 1).

Regarding dependent claims 7 and 16-17, Feng teaches wherein the individual has 
cervical cancer (abstract).	

	In view of the foregoing, claims 1, 4-5, 7-8 and 16-17 are prima facie obvious over Feng in view of Ahlquist.

Conclusion
Claims 1, 4-5, 7-9 and 16-17 are being examined on the merits, and are rejected. Claims 4 and 7 are objected to. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spencer was cited in the Information Disclosure Statement submitted September 17, 2018.